Opinion oe the Court by
Judge Hardin :
It seems to this court that the verdict of the jury, finding for the' plaintiff “the horse in contest if to be had, if not, then one hundred and fifty dollars in damages,” was a substantial assessment of the value of the horse, as required by section 860 of the Civil Code, and the judgment was rendered in conformity to the verdict. We do not regard this as a parallel case with that of Young v. Parsons, et al., 2 Metcalfe 499, wherein the absence of any literal or substantial compliance with the law on the part of the jury by assessing the value of the property, the court seems to have undertaken to do so from the evidence proved on the trial, which this court held to be unauthorized.
Wherefore, the judgment is affirmed.